Exhibit 10.9

 

EXECUTION

 

[Osprey TEBS]

 

STABILIZATION LIMITED SUPPORT AGREEMENT

(Centerline Holding Company)

 

This Stabilization Limited Support Agreement (as amended, modified or
supplemented from time to time, this “Agreement”) is entered into as of
December 1, 2007, between CENTERLINE HOLDING COMPANY, a statutory trust
organized and existing under the laws of the State of Delaware (together with
its successor and permitted assigns “Agreement Provider”), and FEDERAL HOME LOAN
MORTGAGE CORPORATION a shareholder-owned, government-sponsored enterprise
organized and existing under the laws of the United States (together with its
successors and assigns, the “Obligee”).

 

RECITALS

 


A.                                   PURSUANT TO THE BOND EXCHANGE AND SALE
AGREEMENT DATED AS OF THE DATE HEREOF (THE “BOND EXCHANGE AGREEMENT”) AMONG
OBLIGEE, THE TRANSFERORS NAMED THEREIN AND THE CENTERLINE SPONSOR 2007-1
SECURITIZATION, LLC, A LIMITED LIABILITY COMPANY ORGANIZED AND EXISTING UNDER
THE LAWS OF THE STATE OF DELAWARE (TOGETHER WITH ITS SUCCESSORS AND PERMITTED
ASSIGNS, THE “SPONSOR”), THE BONDS THEREIN DESCRIBED ARE BEING EXCHANGED FOR THE
CLASS A CERTIFICATES AND THE CLASS B CERTIFICATES THEREIN DESCRIBED (THE LATTER
BEING PLEDGED BACK TO OBLIGEE PURSUANT TO THE REIMBURSEMENT, PLEDGE AND SECURITY
AGREEMENT DATED AS OF THE DATE HEREOF BETWEEN OBLIGEE AND THE SPONSOR (AS THE
SAME MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE
“REIMBURSEMENT AGREEMENT”, TO SECURE THE SPONSOR’S OBLIGATIONS THEREUNDER). 
PURSUANT TO THE REIMBURSEMENT AGREEMENT AND EACH SERIES CERTIFICATE AGREEMENT
(AS THEREIN DEFINED), OBLIGEE HAS AGREED TO PROVIDE ITS CREDIT ENHANCEMENT (AS
THEREIN DEFINED) AND LIQUIDITY SUPPORT FOR THE CLASS A CERTIFICATES ON THE TERMS
PROVIDED THEREIN.


 


B.                                     PURSUANT TO THE STABILIZATION GUARANTY,
ESCROW AND SECURITY AGREEMENT DATED AS OF THE DATE HEREOF (AS THE SAME MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “STABILIZATION
AGREEMENT”) BETWEEN OBLIGEE AND CENTERLINE STABILIZATION 2007-1 SECURITIZATION,
LLC (“STABILIZATION GUARANTOR”), STABILIZATION GUARANTOR HAS AGREED TO MAKE
CERTAIN PAYMENTS DESCRIBED THEREIN.


 


C.                                     SPONSOR IS AN AFFILIATE OF THE AGREEMENT
PROVIDER AND OF THE STABILIZATION GUARANTOR.


 


D.                                    IT IS A CONDITION PRECEDENT TO OBLIGEE’S
OBLIGATION TO PROVIDE THE CREDIT ENHANCEMENT AND LIQUIDITY SUPPORT AND TO
OBLIGEE’S ENTERING INTO THE STABILIZATION AGREEMENT THAT AGREEMENT PROVIDER
SHALL HAVE ENTERED INTO THIS AGREEMENT TO GUARANTEE CERTAIN OBLIGATIONS OF THE
STABILIZATION GUARANTOR TO OBLIGEE.


 

NOW, THEREFORE, in order to induce Obligee to provide its Credit Enhancement and
liquidity support and to enter into the Stabilization Agreement, and in
consideration of the Recitals, and other valuable consideration, the receipt and
sufficiency of which are hereby

 

1

--------------------------------------------------------------------------------


 

acknowledged, and intending to be legally bound hereby Agreement Provider and
Obligee hereby agree as follows:

 


1.                                       “OBLIGATIONS” SHALL MEAN ALL OF THE
STABILIZATION GUARANTOR’S OBLIGATIONS UNDER THE STABILIZATION AGREEMENT.


 


2.                                       THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH BELOW FOR PURPOSES OF THIS AGREEMENT:


 


(A)                                  “CAPITAL STOCK” MEANS ANY AND ALL SHARES,
INTERESTS, PARTICIPATIONS OR OTHER EQUIVALENTS, PREFERRED OR COMMON (HOWEVER
DESIGNATED) OF CAPITAL STOCK OF A CORPORATION, ANY AND ALL EQUIVALENT OWNERSHIP
INTERESTS IN A PERSON (OTHER THAN A CORPORATION) AND ANY AND ALL WARRANTS,
RIGHTS OR OPTIONS TO PURCHASE ANY OF THE FOREGOING (INCLUDING CONVERTIBLE DEBT
INSTRUMENTS).


 


(B)                                 “GAAP” MEANS PRINCIPLES THAT ARE
(I) CONSISTENT WITH THE PRINCIPLES PROMULGATED OR ADOPTED BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD AND ITS PREDECESSORS AND SUCCESSORS, AS IN EFFECT
FROM TIME TO TIME, AND (II) CONSISTENTLY APPLIED WITH PAST FINANCIAL STATEMENTS
OF THE PROVIDER


 


(C)                                  “PERSON” MEANS ANY INDIVIDUAL, PARTNERSHIP,
CORPORATION, ASSOCIATION, JOINT VENTURE, TRUST (INCLUDING ANY BENEFICIARY
THEREOF) OR UNINCORPORATED ORGANIZATION, AND A GOVERNMENT OR AGENCY OR POLITICAL
SUBDIVISION THEREOF.


 


3.                                       AGREEMENT PROVIDER HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO OBLIGEE THE FULL AND PROMPT
PAYMENT WHEN DUE, WHETHER AT MATURITY OR EARLIER, BY REASON OF ACCELERATION OR
OTHERWISE, AND AT ALL TIMES THEREAFTER, AND THE FULL AND PROMPT PERFORMANCE WHEN
DUE, OF ALL OF THE FOLLOWING:


 


(A)                                  ALL ACTUAL OUT-OF-POCKET COSTS AND
EXPENSES, INCLUDING REASONABLE FEES AND OUT OF POCKET EXPENSES OF ATTORNEYS AND
EXPERT WITNESSES, INCURRED BY OBLIGEE IN ENFORCING ITS RIGHTS UNDER THIS
AGREEMENT.


 


(B)                                 THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS OF STABILIZATION GUARANTOR PURSUANT TO SECTIONS 2.1(B) AND 2.2 OF
THE STABILIZATION AGREEMENT.


 


4.                                       THE OBLIGATIONS OF AGREEMENT PROVIDER
UNDER THIS AGREEMENT SHALL SURVIVE ANY FORECLOSURE PROCEEDING, ANY FORECLOSURE
SALE AND ANY RELEASE OF RECORD OF THE COLLATERAL SECURING THE STABILIZATION
AGREEMENT.


 


5.                                       AGREEMENT PROVIDER’S OBLIGATIONS UNDER
THIS AGREEMENT CONSTITUTE AN UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
AND NOT MERELY A GUARANTY OF COLLECTION.


 


6.                                       THE OBLIGATIONS OF AGREEMENT PROVIDER
UNDER THIS AGREEMENT SHALL BE PERFORMED WITHIN FIVE (5) DAYS OF WRITTEN DEMAND
THEREFORE, BY OBLIGEE AND SHALL BE UNCONDITIONAL IRRESPECTIVE OF THE
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE STABILIZATION
AGREEMENT, AND WITHOUT REGARD TO ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A

 

2

--------------------------------------------------------------------------------



 


GUARANTOR, A BORROWER OR A MORTGAGOR.  AGREEMENT PROVIDER HEREBY WAIVES THE
BENEFIT OF ALL PRINCIPLES OR PROVISIONS OF LAW, STATUTORY OR OTHERWISE, WHICH
ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT
AGREEMENT PROVIDER’S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES,
WHETHER OR NOT REFERRED TO IN THIS AGREEMENT, WHICH MIGHT OTHERWISE CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A BORROWER OR A
MORTGAGOR.  AGREEMENT PROVIDER HEREBY WAIVES THE BENEFITS OF ANY RIGHT OF
DISCHARGE UNDER ANY AND ALL STATUTES OR OTHER LAWS RELATING TO A GUARANTOR, A
SURETY, A BORROWER OR A MORTGAGOR AND ANY OTHER RIGHTS OF A SURETY, A GUARANTOR,
A BORROWER OR A MORTGAGOR THEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AGREEMENT PROVIDER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, DILIGENCE IN COLLECTING THE OBLIGATIONS, PRESENTMENT, DEMAND FOR PAYMENT
(EXCEPT AS EXPRESSLY SET FORTH HEREIN), PROTEST, ALL NOTICES WITH RESPECT TO THE
STABILIZATION AGREEMENT AND THIS AGREEMENT WHICH MAY BE REQUIRED BY STATUTE,
RULE OF LAW OR OTHERWISE TO PRESERVE OBLIGEE’S RIGHTS AGAINST AGREEMENT PROVIDER
UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO (EXCEPT AS EXPRESSLY SET
FORTH HEREIN), NOTICE OF ACCEPTANCE, NOTICE OF ANY AMENDMENT OF THE
STABILIZATION AGREEMENT, NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, NOTICE OF
DISHONOR, NOTICE OF FORECLOSURE, NOTICE OF PROTEST, AND NOTICE OF THE INCURRING
BY STABILIZATION GUARANTOR OF ANY OBLIGATION OR INDEBTEDNESS.  AGREEMENT
PROVIDER ALSO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
REQUIRE OBLIGEE TO (A) PROCEED AGAINST STABILIZATION GUARANTOR OR ANY OTHER
GUARANTOR OF STABILIZATION GUARANTOR’S PAYMENT OR PERFORMANCE WITH RESPECT TO
THE OBLIGATIONS (AN “OTHER GUARANTOR”) (B) IF ANY OTHER GUARANTOR IS A
PARTNERSHIP, PROCEED AGAINST ANY GENERAL PARTNER OF THE OTHER GUARANTOR, OR
(C) PROCEED AGAINST OR EXHAUST ANY COLLATERAL HELD BY OBLIGEE TO SECURE THE
REPAYMENT OF THE OBLIGATIONS.  AGREEMENT PROVIDER FURTHER WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO REVOKE THIS AGREEMENT AS TO ANY
FUTURE ADVANCES BY OBLIGEE UNDER THE STABILIZATION AGREEMENT TO PROTECT
OBLIGEE’S INTEREST IN THE COLLATERAL SECURING THE STABILIZATION AGREEMENT.


 


7.                                       AT ANY TIME OR FROM TIME TO TIME AND
ANY NUMBER OF TIMES, WITHOUT NOTICE TO AGREEMENT PROVIDER AND WITHOUT AFFECTING
THE LIABILITY OF AGREEMENT PROVIDER, (A) THE TIME FOR PAYMENT OF THE OBLIGATIONS
MAY BE EXTENDED OR THE OBLIGATIONS MAY BE RENEWED IN WHOLE OR IN PART; (B) THE
TIME FOR STABILIZATION GUARANTOR’S PERFORMANCE OF OR COMPLIANCE WITH ANY
COVENANT OR AGREEMENT CONTAINED IN THE STABILIZATION AGREEMENT, WHETHER
PRESENTLY EXISTING OR HEREINAFTER ENTERED INTO, MAY BE EXTENDED OR SUCH
PERFORMANCE OR COMPLIANCE MAY BE WAIVED; (C) THE MATURITY OF THE OBLIGATIONS MAY
BE ACCELERATED AS PROVIDED IN THE STABILIZATION AGREEMENT; (D) THE STABILIZATION
AGREEMENT MAY BE MODIFIED OR AMENDED BY OBLIGEE AND STABILIZATION GUARANTOR IN
ANY RESPECT, INCLUDING, BUT NOT LIMITED TO, AN INCREASE IN THE OBLIGATIONS OF
STABILIZATION GUARANTOR THEREUNDER; AND (E) ANY SECURITY FOR THE OBLIGATIONS MAY
BE MODIFIED, EXCHANGED, SURRENDERED OR OTHERWISE DEALT WITH OR ADDITIONAL
SECURITY MAY BE PLEDGED OR MORTGAGED FOR THE OBLIGATIONS.

 

3

--------------------------------------------------------------------------------



 


8.                                       OBLIGEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY (A) BRING SUIT AGAINST AGREEMENT PROVIDER, OR ANY ONE OR MORE OF
THE PERSONS CONSTITUTING AGREEMENT PROVIDER AND ANY OTHER GUARANTOR, JOINTLY AND
SEVERALLY, OR AGAINST ANY ONE OR MORE OF THEM; (B) COMPROMISE OR SETTLE WITH ANY
ONE OR MORE OF THE PERSONS CONSTITUTING AGREEMENT PROVIDER FOR SUCH
CONSIDERATION AS OBLIGEE MAY DEEM PROPER; (C) RELEASE ONE OR MORE OF THE PERSONS
CONSTITUTING AGREEMENT PROVIDER OR ANY OTHER GUARANTOR, FROM LIABILITY; AND
(D) OTHERWISE DEAL WITH AGREEMENT PROVIDER AND ANY OTHER GUARANTOR, OR ANY ONE
OR MORE OF THEM, IN ANY MANNER, AND NO SUCH ACTION SHALL IMPAIR THE RIGHTS OF
OBLIGEE TO COLLECT FROM AGREEMENT PROVIDER ANY AMOUNT GUARANTEED BY AGREEMENT
PROVIDER UNDER THIS AGREEMENT.  NOTHING CONTAINED IN THIS PARAGRAPH SHALL IN ANY
WAY AFFECT OR IMPAIR THE RIGHTS OR OBLIGATIONS OF AGREEMENT PROVIDER WITH
RESPECT TO ANY OTHER GUARANTOR.


 


9.                                       ANY INDEBTEDNESS OF STABILIZATION
GUARANTOR HELD BY AGREEMENT PROVIDER NOW OR IN THE FUTURE IS AND SHALL BE
SUBORDINATED TO THE OBLIGATIONS AND ANY SUCH INDEBTEDNESS OF STABILIZATION
GUARANTOR SHALL BE COLLECTED, ENFORCED AND RECEIVED BY AGREEMENT PROVIDER, AS
TRUSTEE FOR OBLIGEE, BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE
LIABILITY OF AGREEMENT PROVIDER UNDER THE OTHER PROVISIONS OF THIS AGREEMENT.


 


10.                                 AGREEMENT PROVIDER SHALL HAVE NO RIGHT OF,
AND HEREBY WAIVES ANY CLAIM FOR, SUBROGATION OR REIMBURSEMENT AGAINST
STABILIZATION GUARANTOR OR ANY MEMBER OF STABILIZATION GUARANTOR BY REASON OF
ANY PAYMENT BY AGREEMENT PROVIDER UNDER THIS AGREEMENT, WHETHER SUCH RIGHT OR
CLAIM ARISES AT LAW OR IN EQUITY OR UNDER ANY CONTRACT OR STATUTE, UNTIL THE
OBLIGATIONS HAS BEEN PAID IN FULL AND THERE HAS EXPIRED THE MAXIMUM POSSIBLE
PERIOD THEREAFTER DURING WHICH ANY PAYMENT MADE BY STABILIZATION GUARANTOR TO
OBLIGEE WITH RESPECT TO THE OBLIGATIONS COULD BE DEEMED A PREFERENCE UNDER THE
UNITED STATES BANKRUPTCY CODE.


 


11.                                 IF ANY PAYMENT BY STABILIZATION GUARANTOR IS
HELD TO CONSTITUTE A PREFERENCE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAWS, OR IF FOR ANY OTHER REASON OBLIGEE IS REQUIRED TO REFUND ANY SUMS
TO STABILIZATION GUARANTOR, SUCH REFUND SHALL NOT CONSTITUTE A RELEASE OF ANY
LIABILITY OF AGREEMENT PROVIDER UNDER THIS AGREEMENT.  IT IS THE INTENTION OF
OBLIGEE AND AGREEMENT PROVIDER THAT AGREEMENT PROVIDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL NOT BE DISCHARGED EXCEPT BY AGREEMENT PROVIDER’S PERFORMANCE OF
SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


 


12.                                 AGREEMENT PROVIDER SHALL FROM TIME TO TIME,
UPON REQUEST BY OBLIGEE, DELIVER TO OBLIGEE SUCH FINANCIAL STATEMENTS AS ARE
REASONABLY NEEDED TO DETERMINE COMPLIANCE WITH SECTION 16 HEREOF, BUT NOT MORE
FREQUENTLY THAN ONCE EACH YEAR.  AS A CONDITION TO AGREEMENT PROVIDER’S DELIVERY
OF ITS FINANCIAL INFORMATION, OBLIGEE AGREES THAT SUCH INFORMATION IS
CONFIDENTIAL INFORMATION, SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN
EVALUATING COMPLIANCE BY THE AGREEMENT PROVIDER WITH THIS AGREEMENT, AND SHALL
BE DISCLOSED ONLY TO THOSE EMPLOYEES, DIRECTORS, OFFICERS AND AGENTS OF OBLIGEE
WHO NEED TO KNOW SUCH INFORMATION FOR PURPOSES OF PERFORMING OR ENFORCING
OBLIGEE’S OBLIGATIONS AND RIGHTS UNDER THIS AGREEMENT AND WHO ARE ADVISED OF THE
NEED TO MAINTAIN THE CONFIDENTIALITY OF SUCH

 

4

--------------------------------------------------------------------------------



 


INFORMATION.  OBLIGEE SHALL NOT OTHERWISE USE OR DISCLOSE AGREEMENT PROVIDER’S
FINANCIAL INFORMATION WITHOUT AGREEMENT PROVIDER’S PRIOR WRITTEN CONSENT.  THE
RESTRICTIONS ON USE AND DISCLOSURE SET FORTH ABOVE SHALL NOT APPLY WHEN AND TO
THE EXTENT THAT THE INFORMATION RECEIVED BY OBLIGEE (A) IS OR BECOMES GENERALLY
AVAILABLE TO THE PUBLIC THROUGH NO FAULT OF OBLIGEE (OR ANYONE ACTING ON ITS
BEHALF); (B) WAS PREVIOUSLY KNOWN BY OBLIGEE FREE OF ANY OBLIGATION TO KEEP IT
CONFIDENTIAL; (C) IS SUBSEQUENTLY DISCLOSED TO OBLIGEE BY A THIRD PARTY WHO MAY
RIGHTFULLY TRANSFER AND DISCLOSE SUCH INFORMATION WITHOUT RESTRICTION AND FREE
OF ANY OBLIGATION TO KEEP IT CONFIDENTIAL; OR (D) IS REQUIRED TO BE DISCLOSED BY
OBLIGEE BY APPLICABLE LAW.


 


13.                                 SOLELY IN CONNECTION WITH AN ASSIGNMENT BY
OBLIGEE OF ITS RIGHTS AND OBLIGATIONS UNDER THE STABILIZATION AGREEMENT TO WHICH
STABILIZATION GUARANTOR HAS CONSENTED (UNLESS NO SUCH CONSENT IS NECESSARY
BECAUSE A REMEDY EVENT EXISTS UNDER THE REIMBURSEMENT AGREEMENT), OBLIGEE MAY
ASSIGN ITS RIGHTS UNDER THIS AGREEMENT IN WHOLE OR IN PART TO THE TRANSFEREE OF
ITS RIGHTS AND OBLIGATIONS UNDER THE STABILIZATION AGREEMENT AND UPON ANY SUCH
ASSIGNMENT, ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF SUCH ASSIGNEE TO THE EXTENT SO ASSIGNED.  OBLIGEE AGREES TO NOTIFY
AGREEMENT PROVIDER OF ANY SUCH ASSIGNMENT.  THE TERMS USED TO DESIGNATE ANY OF
THE PARTIES HEREIN SHALL BE DEEMED TO INCLUDE THE HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF SUCH PARTIES; AND THE TERM “OBLIGEE” SHALL INCLUDE, IN
ADDITION TO OBLIGEE, ANY LAWFUL OWNER, HOLDER OR PLEDGEE OF THE STABILIZATION
AGREEMENT TO WHOM STABILIZATION GUARANTOR HAS CONSENTED (UNLESS NO SUCH CONSENT
IS NECESSARY BECAUSE A REMEDY  EVENT EXISTS UNDER THE REIMBURSEMENT AGREEMENT). 
REFERENCE HEREIN TO “PERSON” OR “PERSONS” SHALL BE DEEMED TO INCLUDE INDIVIDUALS
AND ENTITIES.


 


14.                                 THIS AGREEMENT AND THE STABILIZATION
AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  ALL
PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, AND
STATEMENTS, ORAL OR WRITTEN, ARE MERGED INTO THIS AGREEMENT AND THE
STABILIZATION AGREEMENT.  AGREEMENT PROVIDER ACKNOWLEDGES THAT AGREEMENT
PROVIDER HAS RECEIVED A COPY OF THE STABILIZATION AGREEMENT.  NEITHER THIS
AGREEMENT NOR ANY OF ITS PROVISIONS MAY BE WAIVED, MODIFIED, AMENDED,
DISCHARGED, OR TERMINATED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHICH THE ENFORCEMENT OF THE WAIVER, MODIFICATION, AMENDMENT, DISCHARGE,
OR TERMINATION IS SOUGHT, AND THEN ONLY TO THE EXTENT SET FORTH IN THAT
AGREEMENT.


 


15.                                 THIS AGREEMENT SHALL BE CONSTRUED, AND THE
RIGHTS AND OBLIGATIONS OF AGREEMENT PROVIDER HEREUNDER DETERMINED, IN ACCORDANCE
WITH FEDERAL STATUTORY OR COMMON LAW (“FEDERAL LAW”).  INSOFAR AS THERE MAY BE
NO APPLICABLE RULE OR PRECEDENT UNDER FEDERAL LAW AND INSOFAR AS TO DO SO WOULD
NOT FRUSTRATE THE PURPOSES OF ANY PROVISION OF THIS AGREEMENT, THE LOCAL LAW OF
THE STATE OF NEW YORK SHALL BE DEEMED REFLECTIVE OF FEDERAL LAW.  THE PARTIES
AGREE THAT ANY LEGAL ACTIONS AMONG THE AGREEMENT PROVIDER AND THE OBLIGEE
REGARDING EACH PARTY HEREUNDER SHALL BE

 

5

--------------------------------------------------------------------------------



 


ORIGINATED IN THE UNITED STATES DISTRICT COURT IN AND FOR THE EASTERN DISTRICT
OF VIRGINIA, AND THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION AND
VENUE OF SAID COURT IN CONNECTION WITH ANY ACTION OR PROCEEDING INITIATED
CONCERNING THIS AGREEMENT.  AGREEMENT PROVIDER IRREVOCABLY CONSENTS TO SERVICE,
JURISDICTION, AND VENUE OF SUCH COURT FOR ANY SUCH LITIGATION AND WAIVES ANY
OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE.


 


16.                                 AS OF THE DATE AND DURING THE TERM OF THIS
AGREEMENT, THE AGREEMENT PROVIDER SHALL MAINTAIN SHAREHOLDERS’ EQUITY AS SET
FORTH IN THE FINANCIAL STATEMENTS OF CHC IN ACCORDANCE WITH GAAP OF GREATER THAN
$500,000,000 PLUS 75% OF THE NET PROCEEDS FROM ANY SALE OR ISSUANCE OF THE
AGREEMENT PROVIDER’S CAPITAL STOCK TO THE EXTENT INCLUDED IN SHAREHOLDERS’
EQUITY.


 


17.                                 DURING THE TERM OF THE STABILIZATION
AGREEMENT, THE AGREEMENT PROVIDER AGREES (A) TO MAINTAIN ITS EXISTENCE AS A
STATUTORY TRUST UNDER THE LAWS OF THE STATE OF DELAWARE AND (B) THAT IT WILL NOT
DISSOLVE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, AND
WILL NOT CONSOLIDATE WITH OR MERGE INTO ANY PERSON OR PERMIT ANY PERSON TO
CONSOLIDATE WITH OR MERGE INTO IT.


 


18.                                 THIS AGREEMENT MAY BE SIMULTANEOUSLY
EXECUTED IN MULTIPLE COUNTERPARTS, ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT AND EACH OF WHICH SHALL BE, AND SHALL BE DEEMED TO BE, AN
ORIGINAL.


 


19.                               AGREEMENT PROVIDER AND OBLIGEE EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
AGREEMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS AGREEMENT PROVIDER AND
OBLIGEE THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.


 


20.                                 THIS AGREEMENT AND ALL LIABILITY OF THE
AGREEMENT PROVIDER HEREUNDER SHALL TERMINATE UPON (I) TERMINATION PURSUANT TO
SECTION 2.1(C) OF THE STABILIZATION AGREEMENT OF THE STABILIZATION GUARANTOR’S
OBLIGATIONS TO MAKE STABILIZATION ESCROW REQUIRED ADDITIONAL DEPOSITS AND
(II) PAYMENT OF ANY UNPAID SHORTFALL FEE OUTSTANDING AS OF THE DATE OF
TERMINATION IN CLAUSE (I).


 

[Signatures follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agreement Provider and Obligee have signed and delivered
this Agreement or have caused this Agreement to be signed by their duly
authorized representatives.

 

 

AGREEMENT PROVIDER:

 

 

 

CENTERLINE HOLDING COMPANY

 

 

 

 

 

By: Centerline Affordable Housing Advisors,
LLC, its Manager

 

 

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

Marc D. Schnitzer

 

President

 

 

[SIGNATURE PAGE TO OSPREY TEBS PARENT LIMITED SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

OBLIGEE:

 

 

 

FEDERAL HOME LOAN MORTGAGE
CORPORATION

 

 

 

 

 

By:

/s/ W. Kimball Griffith

 

 

W. Kimball Griffith

 

 Vice President, Multifamily Affordable

 

   Housing Production & Investments

 

 

[SIGNATURE PAGE TO OSPREY TEBS PARENT LIMITED SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------